Citation Nr: 0518518	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

2.  Entitlement to service connection for memory loss and 
difficulty concentrating due to undiagnosed illness.

3.  Entitlement to service connection for sleep difficulties 
due to undiagnosed illness.

4.  Entitlement to service connection for chest pain due to 
undiagnosed illness. 

5.  Entitlement to service connection for chronic fatigue due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active service from February 1985 to May 
1991.  The veteran's active duty included service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In August 2001, the Board reopened the claim of entitlement 
to service connection for a back disorder, and denied service 
connection for a skin rash, a respiratory disorder, and loss 
of facial hair due to undiagnosed illness.  Therefore, the 
claims of entitlement to service connection for a skin rash, 
a respiratory disorder, and loss of facial hair due to 
undiagnosed illness are no longer in appellate status.  In 
August 2001, the Board remanded inter alia the issues now 
before the undersigned.

In December 2003, the Board denied entitlement to service 
connection for a thyroid disorder due to undiagnosed illness.  
Therefore, this issue is no longer in appellate status.  In 
December 2003, the Board again remanded the issues now before 
the undersigned to the Appeals Management Center (AMC) for 
additional development.

A review of the claims file shows that the veteran's 
representative, in April 2004, raised a claim of entitlement 
to an increased rating for his back disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

Further, the veteran in a March 2005 statement raised claims 
to reopen the issues of entitlement to service connection for 
a skin disorder, a breathing disorder, to include frequent 
coughing, hair loss, and a thyroid disorder.  He also raised 
the issue of entitlement to an increased evaluation for an 
irritable bowel syndrome.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The record does not include medical evidence that joint 
pain, memory loss, difficulty concentrating, and/or sleep 
difficulties were manifested by adverse symptomatology that, 
at some time following the veteran's return from the Persian 
Gulf, became disabling to a degree of 10 percent or more.

2.  Chest pain and chronic fatigue are shown to be due to a 
diagnosable entity, and not due to an undiagnosed illness.


CONCLUSION OF LAW

Joint pain, memory loss, difficulty concentrating, sleep 
difficulties, chest pain, and chronic fatigue were not 
incurred or aggravated inservice, nor are they due to an 
undiagnosed illness incurred in active military duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.317, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In letters dated between December 1999 and March 2004, as 
well in the August 2001 and December 2003 remands, VA 
notified the claimant that he was responsible to support his 
claims with appropriate evidence.  Starting with a November 
2001 letter, VA informed the veteran that it would attempt to 
obtain all relevant evidence in the custody of any Federal 
Agency or private facility he identified.  The above 
documents also advised him that it was his responsibility to 
either send medical treatment records from his private 
physicians regarding his treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  These documents also advised the appellant of the VCAA.  

Likewise, in the above letters, the statement of the case, 
the supplemental statements of the case, and the Board 
remands, the veteran was notified of the laws and regulations 
governing his claims.  The August 2001 and December 2003 
Board remand, a March 2004 letter, and the November 2004 
supplemental statement of the case also advised the veteran 
of the specifics of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Therefore, the Board finds that the duty to notify the 
veteran of the evidence necessary to substantiate his claims 
and of his responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the record shows that VA 
obtained and associated with the claims file the service 
medical and personnel records.  Moreover, after the veteran 
notified VA that he received all of his treatment from the 
Buffalo VA Medical Center, Pedro G. Joven, M.D., Saint Joseph 
Hospital, Suburban Orthopedic Group, and Christopher Dabski, 
M.D., the claimant and/or VA thereafter obtained and 
associated these records with the claims file.  In August 
2002, the veteran was also afforded VA examinations that 
provide VA with the medical opinion evidence needed to 
adjudicate his claims.

Additionally, the appellant was advised of what evidence VA 
had requested, received, and not received in the above 
letters, statement of the case, supplemental statements of 
the case, and Board remands.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The veteran's representative, in its May 2005 Brief, argued 
that final adjudication of this appeal must be delayed once 
again for VA to obtain and associate with the claims file the 
records from the six healthcare providers identified in 
authorizations received by the RO in April 2004.  However, in 
the April 2004 cover letter that accompanied the 
authorizations, the veteran's local representative 
specifically notified VA that the authorizations were being 
provided in support of a new claim - an increased rating for 
his service connected back disorder.  Therefore, because the 
increased rating claim is not in appellate status, the Board 
finds that VA has no current duty to request these records.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  Accordingly, adjudication of this appeal may go 
forward without another remand to request these records.  

Next, the Board finds no evidence of harm to the appellant 
because VA failed to provide appropriate VCAA notice until 
after the January 2000 rating decision.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, the 
appellant was given numerous opportunities to submit evidence 
after the RO notified him of the evidence necessary to 
substantiate his claims.  Moreover, the record shows that VA 
not only obtained additional VA treatment records after the 
veteran was mailed the first VCAA letter but he was also 
provided a VA examination.  Hence, the Board finds that the 
appellant was not prejudiced by VA's failure to issue the 
first VCAA letter until after the January 2000 rating 
decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

It is contended that the veteran experiences joint pain, 
memory loss, difficulty concentrating, sleep difficulties, 
chest pain, and chronic fatigue due to an undiagnosed illness 
incurred in active military duty.  It is requested that the 
veteran be afforded the benefit of the doubt.

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may also be granted under the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for undiagnosed 
chronic conditions linked to a veteran's participation in 
the Persian Gulf War.  A prerequisite for the awarding of 
service connection under this law is the presentation of 
sufficient and competent proof that that the veteran has 
manifested one or more signs or symptoms of an illness, to a 
compensable degree, which by history, physical examination, 
and laboratory tests, cannot be attributed to a known 
clinical diagnosis and that the chronic disability is the 
result of the undiagnosed illness.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

Initially, the Board notes that service medical records, 
which include an April 1991 examination that took place after 
the veteran's return from the Southwest Asia Theater of 
operations during the Persian Gulf War, are negative for 
complaints, diagnoses, or treatment related to joint pain, 
memory loss, difficulty concentrating, sleep difficulties, 
chest pain, or chronic fatigue.  Further, no physician has 
directly related any claimed disorder to service.  As such, 
entitlement to service connection on a direct basis is 
denied.

Likewise, post-service records were negative for complaints, 
diagnoses, or treatment related to memory loss, difficulty 
concentrating, and/or sleep difficulties.

As to joint pain, February and June 1995 treatment records 
from Dr. Joven, as well as a February 1995 VA treatment 
record, note the veteran's complaints of joint pain.  

As to chest pain, private treatment records from Dr. Joven, 
dated between June 1995 and February 1999, show the veteran's 
complaints and/or treatment for chest pain and/or shortness 
of breath.  While a March 1997 record reported that 
costochondritis was to be ruled out, a February 1998 record 
diagnosed acute bronchitis.  A March 1996 pulmonary function 
test was borderline normal with an opinion that the slightly 
reduced residual volume could be related to restriction or 
infiltration.  In August 1996, the veteran was given an 
inhaler.  However, chest x-rays dated in March 1996, March 
1997, and February 1998 were normal.  VA treatment records 
also include a normal November 1993 chest x-ray.

As to chronic fatigue, a July 1995 treatment records from Dr. 
Joven diagnosed chronic fatigue syndrome.

The veteran underwent VA examinations in August 2002.  The 
same physician conducted the general, Gulf War, stomach, and 
thyroid examinations.  

As to joint pain, the veteran complained of pain in his 
elbows, shoulders, hands, and arms.  The veterans thereafter 
conceded that his pain was only in the nature of an ache, 
that they were minimal and that they had abated somewhat.  On 
examination, the veteran was comfortable, alert, and not in 
any distress.  His gait was normal.  The joints in the upper 
and lower extremities were normal without any evidence of 
synovial thickening, pain, or restriction in motion.  There 
was no pain with either active or passive range of motion of 
the joints.  The diagnosis was no clinical evidence of 
arthritis, synovial thickening, restricted movement, pain, or 
tenderness.

As to memory loss and difficulty concentrating, the veteran 
reported that he sometimes forgot what he was saying in the 
middle of a sentence.  The veteran next reported that his 
problems started after his return from the Persian Gulf but 
they were stable and not worsening.  A neurological 
examination was normal.  The examiner opined that these were 
mild symptoms which are not worsening and the origins of 
which are not clear. 

As to sleep difficulties, the veteran told this examiner that 
his problem had resolved.  He denied any current problem.

As to chest pain, the veteran complained of slight substernal 
tenderness with deep inspiration.  The appellant reported 
that his symptoms were more or less resolved because they 
were minimally present.  On examination, it was noted that 
the veteran could easily walk one to two miles on level 
ground or up two flights of stairs without shortness of 
breath.  His history did not include a cough or 
expectoration.  Lung fields were clear.  There was no pleural 
rub.  The diagnosis was minimal tightness on deep 
inspiration.  The examiner opined that he did not think this 
symptom was significant.

As to chronic fatigue, the veteran told this examiner that 
his problem had improved since he started working full-time 
and it does not bother him much any more.

The veteran's record shows that he is hypothyroid.
 
This examiner thereafter opined, as to lack of concentration, 
memory loss, and chronic fatigue, that while persistent, they 
had no organic basis and were likely psychosomatic in nature.

At the August 2002 VA psychiatric examination, conducted by a 
different physician, the veteran complained of memory, 
fatigue, and sleep problems.  On examination, while the 
veteran had problems with his memory, the examiner opined 
that it was difficult to assess the problem.   The veteran's 
Axis III diagnoses included general fatigue syndrome, and 
thyroid and gastrointestinal problems.  

While the veteran also underwent neurological and spine 
examinations by yet two other physicians in August 2002, the 
clinical findings made at these examinations are not relevant 
to the current appeal.  

In summary, at the August 2002 VA examinations, the examiners 
found that the veteran's claimed lack of concentration, 
memory loss, and chronic fatigue were likely psychosomatic in 
nature.  Similarly, the August 2002 VA examiner found the 
veteran to have insignificant or negligible symptoms 
attributable to chest pain, no current symptoms attributable 
to his claimed sleep difficulties, and no objective findings 
to support his claim of joint pain.  

As to entitlement to service connection for joint pain, 
memory loss, difficulty concentrating, and sleep 
difficulties, as noted above, claims based on undiagnosed 
illness must be supported by manifestations that at some time 
became disabling to a degree of 10 percent or more.  38 
C.F.R. § 3.317(a)(1)(i).  Given the rating criteria for 
orthopedic and psychiatric disorders found at 38 C.F.R. 
§§ 4.71a and 4.130 (2004), the Board finds that these minimal 
findings cannot support the veteran's claims.  Therefore, 
service connection under 38 U.S.C.A. § 1117 is not warranted.

As to entitlement to service connection for chest pain, a 
February 1998 treatment records from Dr. Joven note a 
diagnosis of bronchitis.  Likewise, as to chronic fatigue, a 
July 1995 treatment records from Dr. Joven diagnosed him with 
chronic fatigue syndrome.  Therefore, there appears from the 
records to be no basis for a conclusion other than that the 
veteran's chest pain and chronic fatigue are not due to 
either service or an undiagnosed illness.  Accordingly, the 
disorders are not undiagnosed.  As there is no evidence of 
chest pain and chronic fatigue symptoms that are due to an 
undiagnosed illness, service connection under 38 U.S.C.A. 
§ 1117 is not warranted. 

Although the veteran's statements are arguably competent to 
establish the occurrence of an injury, they are not competent 
evidence to establish the etiology of his current complaints.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge, 
and require the special knowledge and experience of a trained 
medical professional.  

As to entitlement to service connection for joint pain, 
memory loss, difficulty concentrating, and sleep 
difficulties, while the veteran may allege that he has active 
symptoms, his mere statements cannot severe as medical 
evidence that he now has a chronic disorder that has been 
compensably disabling at any time since his return from the 
Persian Gulf.  

Likewise, as to entitlement to service connection for chest 
pain and chronic fatigue, while the veteran may allege that 
he has a disorder due to undiagnosed illness related to 
service, his mere statements cannot serve to rebut the 
medical evidence within the claims folder inclusive of the 
diagnoses of bronchitis and chronic fatigue syndrome.  

Finally, because he is not a physician, the veteran is also 
not competent to make a determination that any of his current 
complaints are the result of any incident or pain he 
experienced in service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

The claims are denied.

In reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for joint pain, memory loss, difficulty 
concentrating, sleep difficulties, chest pain, and chronic 
fatigue due to undiagnosed illness are denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


